Exhibit 10.2

REAL ESTATE PURCHASE AND SALE AGREEMENT

THIS REAL ESTATE PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered
into this 24th day of April, 2013 (the “Effective Date”), by and between
Reasor’s LLC, an Oklahoma limited liability company, with a business address of
200 West Choctaw, Tahlequah, Oklahoma 74464 (“Seller”) and WHEELER INTERESTS,
LLC, a Virginia limited liability company (“Buyer”) with a business address of
Suite 200, 2529 Virginia Beach Boulevard, Virginia Beach, Virginia 23452.

RECITALS:

A. Seller is the owner of that certain real estate, together with improvements
thereon including but not limited to an approximately 9.143 acres of land and an
approximately 81,000 square foot grocery supermarket, not including any trade
fixtures, signage, inventory or other personal property located thereon, located
in Tulsa County, Oklahoma, legally described on Exhibit “A” and pictorially
described on Exhibit “B”, each attached hereto and incorporated herein by this
reference (the “Property”).

B. Seller desires to sell to Buyer all of Seller’s rights, title and interest in
and to the Property upon the terms and conditions set forth herein.

C. Buyer desires to purchase from Seller, for Buyer’s intended use as investment
property for the operation of a grocery store, all of Seller’s rights, title and
interest in and to the Property upon the terms and conditions set forth herein.

D. Buyer and Seller intend to enter into a Lease Agreement (the “Lease”),
whereby Buyer will be the Landlord and Seller will be the Tenant upon terms
mutually agreed upon.

NOW, THEREFORE, in consideration of the agreements contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller and Buyer hereby agree as follows:

ARTICLE I.

PURCHASE AND SALE OF PROPERTY

1.1. Agreement to Sell. Seller hereby agrees to sell and convey to Buyer, and
Buyer hereby agrees to purchase and acquire from Seller, on the date of closing
as herein provided (the “Closing Date” or “Closing”), all of Seller’s rights,
title and interest in and to the Property, together with all and singular the
tenements, hereditaments and appurtenances in connection with the Property;
subject, however, to the Permitted Exceptions (hereinafter defined), zoning
ordinances and other laws affecting the Property.

1.2. Purchase Price and Payment. Buyer agrees to pay to Seller the sum of Eleven
Million Four Hundred Thousand Dollars ($11,400,000.00) (the “Purchase Price”)
for the Property (subject to any adjustments provided for in this Agreement), as
follows:



--------------------------------------------------------------------------------

(a) Upon execution of this Agreement by Buyer, Buyer shall deliver to Seller
this Agreement, together with a cashier’s check or certified check in the amount
of Twenty Five Thousand Dollars ($25,000.00) (the “Initial Earnest Money”),
payable to Guaranty Abstract Company, Tulsa, Oklahoma (the “Title Company”),
whose address is 320 S. Boulder, Tulsa, Oklahoma 74114. Within sixty (60) days
of the Effective Date, unless this Agreement has been sooner terminated, Buyer
shall deposit an additional Twenty Five Thousand and 00/100 Dollars ($25,000.00)
(the “Second Earnest Money”) with the Title Company. As used in this Agreement,
“Earnest Money” shall refer collectively to the Initial Earnest Money and the
Second Earnest Money, together with all interest earned thereon, if any. Seller
shall deliver the Earnest Money, together with a copy of this Agreement, fully
executed by Seller and Buyer, to the Title Company. The Title Company shall hold
the Earnest Money in an interest-bearing account, and interest shall be credited
as provided herein.

(b) On or before the Closing Date, Buyer shall deliver the remainder of the
Purchase Price, in the amount of Eleven Million Three Hundred Fifty Thousand
Dollars ($11,350,000.00) (subject to any adjustments provided for in this
Agreement), to the Title Company in immediately available guaranteed funds.

ARTICLE II.

BUYER’S DUE DILIGENCE

2.1. Title Commitment. At any time during the Review Period (as defined in
Section 3.1), Buyer may order, at Buyer’s sole cost and expense, a current ALTA
commitment for an Owner’s Policy of Title Insurance (the “Commitment”) issued
through the Title Company, together with copies of all documents identified in
the Commitment as Schedule B exceptions.

2.2. Survey. At any time during the Review Period, Buyer may order, at Buyer’s
sole cost and expense, a current ALTA/ACSM survey (the “Survey”) of the
Property.

2.3. Environmental Audit. At any time during the Review Period, Buyer may, at
Buyer’s sole cost and expense, order an environmental audit and/or assessment of
the Property (the “Environmental Audit”) by an independent environmental
consultant chosen by Buyer.

2.4. Site Inspection. Seller and Buyer agree that Buyer may enter upon the
Property at any time after the execution of this Agreement and prior to the
expiration of the Review Period, at Buyer’s sole risk and expense, to perform
such architectural, engineering, structural, soil, feasibility, market analysis,
cost analysis and other related studies, audits and investigations as it deems
appropriate to determine whether there exists a material adverse condition
which, in the sole and absolute judgment of Buyer which shall not be subject to
review, renders the proposed purchase, operation and further development of the
Property infeasible for Buyer’s intended use as a investment property operated
as a grocery store (the “Site Inspection”). Seller shall cooperate with Buyer to
accommodate such inspections and studies during regular business hours and upon
reasonable advance notice by Buyer of the need to access the Property and any
improvements thereon for such purposes.

 

2



--------------------------------------------------------------------------------

ARTICLE III.

REVIEW PERIOD; OBJECTIONS; CURE PERIOD

3.1. Review Period. Buyer shall have a period of sixty (60) days from the
Effective Date (the “Review Period”) to obtain and review the Commitment and
related Schedule B exception documents, the Survey, the Environmental Audit, and
to perform its Site Inspection and any other due diligence Buyer deems
necessary. Buyer shall repair any damage to the Property caused by the
activities of Buyer or any third party acting on Buyer’s behalf in connection
with the Commitment, the Survey, the Environmental Audit, the Site Inspection or
otherwise, and shall hold harmless and indemnify Seller from any liability
arising out of or in connection with any activities, undertakings, studies,
reports or investigations performed by or on behalf of Buyer.

3.2. Review Items; Review Item Issues. Prior to the expiration of the Review
Period, Buyer shall deliver complete and accurate copies of the Commitment
(together with copies of all exception documents listed therein) and the Survey
obtained by Buyer (collectively, the “Review Items”) to Seller. Prior to the
expiration of the Review Period, Buyer shall notify Seller in writing of any
objections Buyer has to any easements, restrictions, reservations, encumbrances
or exceptions shown or referred to in any of the Review Items (the “Review Item
Issues”).

3.3. Objections; Cure Period; Notice Period. With regard to Review Item Issues
identified in or in connection with any of the Review Items obtained by Buyer
and to which Buyer objects in writing to Seller prior to the expiration of the
Review Period and in accordance with the notice provisions of Section 10.5,
below, Seller shall have until five (5) days after receipt of any such Buyer
objection (the “Cure Period”) in which to either cure such objections to Buyer’s
satisfaction, agree to cure such objections to Buyer’s satisfaction or notify
Buyer in writing that Seller is unable or unwilling to cure all of Buyer’s
objections. In the event Seller is unable or unwilling to cure all of Buyer’s
objections or fails to respond within the Cure Period, Buyer may either
(i) waive any uncured objection and proceed in accordance with the terms and
conditions herein, or (ii) terminate this Agreement by providing Seller with
written notice thereof within five (5) days following expiration of the Cure
Period (the “Notice Period”). Any uncured objection which has been waived by
Buyer shall be deemed to be a Permitted Exception. Further, in the event Buyer
has not terminated this Agreement by written notice to Seller prior to the
expiration of the Notice Period as provided in this Section 3.3, then any
uncured objection which has not been specifically waived by Buyer shall be
deemed to have been waived and to be a Permitted Exception.

3.4. Permitted Exceptions. For purposes of this Agreement, the term “Permitted
Exceptions” shall be deemed to include (i) any easements, restrictions,
reservations, encumbrances, exceptions or other Review Item Issues to which
Buyer does not object within the Review Period (ii) if Buyer has not elected to
terminate this Agreement due to Seller’s failure or inability to cure any Buyer
objections, any easements, restrictions, reservations, encumbrances, exceptions
of record or other Review Item Issues existing at the time of Closing;
(iii) that portion of the Property, if any, in streets, roads and highways; and
(iv) general and special real estate taxes and assessments for the current and
subsequent years.

 

3



--------------------------------------------------------------------------------

3.5. “As Is, Where Is”. Notwithstanding anything contained in this Agreement to
the contrary, it is expressly understood that, pursuant to this Article III,
Buyer is being provided the Review Period of sixty (60) days to obtain and
review such Review Items pertaining to the Property as Buyer deems necessary and
prudent and to make a full and complete physical inspection of the Property. The
parties expressly agree that Seller shall have no obligation to cure any
objections Buyer may have to any Review Item Issues identified in or in
connection with any of the Review Items or to correct or repair any title,
survey, environmental, structural or other defect or anomaly which Buyer may
discover or determine exists during the Review Period. In the event Buyer
nevertheless elects to proceed in accordance with the terms and conditions
herein, BUYER UNDERSTANDS AND AGREES THAT SUCH ELECTION SHALL BE DEEMED TO BE A
WAIVER OF ANY CLAIM THAT BUYER HAS OR MAY HAVE TO INDEMNIFICATION, RECOMPENSE,
DAMAGE OR OTHER LEGAL OR EQUITABLE RELIEF AGAINST SELLER WITH RESPECT TO ANY OF
THE FOREGOING, THAT BUYER SHALL ACQUIRE THE PROPERTY ON AN “AS IS, WHERE IS”
BASIS, AND THAT BUYER SHALL HAVE NO CLAIM WHATSOEVER AGAINST SELLER FOR ANY
EXISTING PHYSICAL CONDITION OF THE PROPERTY (INCLUDING BUT NOT LIMITED TO ANY
ENVIRONMENTAL CONDITION), NOR SHALL BUYER HAVE ANY CLAIM AGAINST SELLER FOR ANY
OF THE FINANCIAL INFORMATION OR OTHER DOCUMENTATION HERETOFORE OR HEREAFTER
SUBMITTED TO BUYER IN CONNECTION WITH BUYER’S INSPECTION OF THE PROPERTY AND
REVIEW OF ITS OPERATIONS.

ARTICLE IV.

SELLER’S REPRESENTATIONS AND WARRANTIES

Seller hereby makes the following representations and warranties to and for the
benefit of Buyer, its successors and assigns:

4.1. Seller has good, insurable fee simple title to the Property, subject to
(i) all leases and tenancies and rights of parties in possession; (ii) all
easements, restrictions, reservations, mortgages, deeds of trust, liens,
encumbrances and other agreements and matters of record; (iii) taxes and
assessments, general and special, not now due and payable; (iv) rights of the
public in and to the parts thereof in streets, roads or alleys; and,
specifically, subject to (v) the Permitted Exceptions.

4.2. To Seller’s knowledge, there are no violations of any laws, ordinances or
governmental authorities by Seller with respect to the Property.

4.3. Seller is duly organized, validly existing and in good standing under the
laws of the State of Oklahoma and is duly authorized to conduct business in the
State of Oklahoma. Seller has full right, title, authority and capacity to
execute and perform this Agreement and to consummate all of the transactions
contemplated herein. The individuals of Seller who execute and deliver this
Agreement and all documents to be delivered hereunder are and shall be duly
authorized to do so.

 

4



--------------------------------------------------------------------------------

4.4. Seller is not a foreign person selling property as described in the Foreign
Investment in Real Property Tax Act and agrees to deliver an affidavit at
Closing reflecting that Seller is not such a foreign person and to provide
Seller’s tax identification number.

4.5. To Seller’s knowledge, Seller is not prohibited from consummating the
transactions contemplated in this Agreement by any law, regulation, agreement,
instrument, restriction, order or judgment.

4.6. To Seller’s knowledge, there are no assessments or charges for any public
improvements have been made against the Property which remain unpaid.

4.7. Seller has not entered into any lease or other agreement for the use of the
Property.

4.8. If, after Seller’s execution hereof, Seller becomes aware of any event
occurs or condition which renders any of the representations contained herein
untrue or misleading, Seller shall promptly notify Buyer in writing.

ARTICLE V.

BUYER’S REPRESENTATIONS AND WARRANTIES

Buyer hereby makes the following representations and warranties to and for the
benefit of Seller, its successors and assigns:

5.1. Buyer is duly organized, validly existing and in good standing under the
laws of the State of Virginia and will be before Closing duly authorized to
conduct business in the State of Oklahoma. Buyer has full right, title,
authority and capacity to execute and perform this Agreement and to consummate
all of the transactions contemplated herein. The individuals of Buyer who
execute and deliver this Agreement and all documents to be delivered hereunder
are and shall be duly authorized to do so.

5.2. To Buyer’s knowledge, Buyer is not prohibited from consummating the
transactions contemplated in this Agreement by any law, regulation, agreement,
instrument, restriction, order or judgment.

ARTICLE VI.

CONDITIONS PRECEDENT TO CLOSING

In addition to Buyer’s absolute right to terminate this Agreement for any reason
at any time during the Review Period, the obligation of Buyer under this
Agreement to purchase the Property from Seller is subject to the satisfaction of
each of the following conditions on or prior to the Closing Date, any of which
conditions may be waived in whole or in part by Buyer by written waiver at or
prior to the Closing Date:

6.1. Title to the Property shall be good and marketable as required herein, free
and clear of all liens and encumbrances, and subject to no exceptions other than
the Permitted

 

5



--------------------------------------------------------------------------------

Exceptions, and the Title Company shall be prepared to issue an owner’s title
insurance policy pursuant to the Title Commitment insuring the title to the
Property, subject only to the Permitted Exceptions, in the amount of the
Purchase Price or such lesser amount as Buyer, in its sole discretion, shall
determine, and with such endorsements as Buyer shall determine. Seller shall
discharge all liens against the Property at Closing.

6.2. Seller shall have performed, observed and complied with all covenants,
agreements and conditions required by this Agreement to be performed by,
observed and complied with on its part either on or prior to the Closing Date.

6.3. All of Seller’s representations and warranties contained herein shall be
true and correct in all material respects as of the Closing Date, and Seller
will deliver to Buyer at Closing a certificate to that effect (or disclosing any
representations or warranties which are no longer true and accurate).

6.4. The physical condition of the Property and the title for the Property shall
not have materially changed since the conclusion of the Review Period.

6.5. Seller shall be occupying and operating its business at the Property at
Closing, and Seller and Buyer shall have entered into the Lease and Seller, as
tenant under the Lease, shall not be in default in the payment of rent or
performance of any other material obligation under the Lease.

6.6. Buyer shall have received from Seller a Subordination and Non-Disturbance
Agreement in such form as approved by any lender to Purchaser.

6.7. Seller shall have obtained and delivered to Purchaser prior to Closing,
duly executed originals of estoppel certificates (the “REA Estoppels”) from all
parties subject to any reciprocal easement agreements or easement with covenants
and restrictions (the “Restrictive Agreements”, if any, by which the parties to
the Restrictive Agreement shall certify that the Restrictive Agreement is in
full force and effect, has not been assigned, modified or amended in any way,
and to the best knowledge of the party giving the estoppel, the Seller is not in
default under the applicable instrument and all amounts, if any, owing under the
Restrictive Agreement have been paid in full by Seller.

In the event any of the foregoing conditions to the Closing are not satisfied or
waived in writing by Buyer as of the Closing Date, then, Buyer may either
(i) extend the date for Closing until such conditions are satisfied; provided in
no instance shall the Closing be extended for greater than thirty (30) days, or
(ii) terminate in writing this Agreement, in which case the entire Earnest Money
deposit shall be returned to Buyer or (iii) waive in writing the satisfaction of
any such conditions, in which event this Agreement shall be read as if such
conditions no longer existed; provided, however that, if such failure of
condition also constitutes or is accompanied by a default by Seller under this
Agreement, Buyer shall have all rights and remedies as set forth in this
Agreement. Notwithstanding that certain of Seller’s representations and
warranties may be limited to the extent of actual knowledge of the facts stated
therein, it shall be a condition precedent to Buyer’s obligation to go to
Closing that the facts stated in all such representations and warranties shall
be correct as of the time of Closing.

 

6



--------------------------------------------------------------------------------

ARTICLE VII.

EXPENSES AND PRORATIONS

7.1. Unless the Lease provides that Tenant shall pay in full and real and
personal property ad valorem taxes and assessments and all installments of
current year special assessments on the Property, Seller shall pay in full all
real and personal property ad valorem taxes and assessments and all installments
of current year special assessments payable on or before the Closing Date, and
Buyer shall pay all such taxes and assessments that cannot be paid until after
the Closing Date; provided, however, that taxes and assessments for the tax
period in which Closing occurs shall be prorated based on the last preceding tax
period for which the assessments are known. Seller shall pay the cost of any
fees or payments incurred if there is a prepayment of any mortgage or
encumbrance on the Property, the cost of recording the Special Warranty Deed,
any brokerage commission payable by Seller pursuant to Section 10.4(a) and its
own attorney’s fees, if any. Buyer shall pay the cost of the Commitment and any
owner’s policy of title insurance and endorsements to be issued to Buyer, the
Survey, the Environmental Audit, all costs related to Buyer’s Site Inspection,
all other costs related to the Review Items, any brokerage commission payable by
Buyer pursuant to Section 10.4(b), any mortgage registration taxes and its own
attorneys fees, if any. Buyer and Seller shall evenly divide and pay any
documentary stamp/transfer taxes or other transaction taxes and the closing
costs to be paid to the Title Company, including but not limited to any escrow
fee. All other items customarily subject to proration shall be prorated as of
the Closing Date.

ARTICLE VIII.

CLOSING

8.1. Closing Date. Closing shall occur at the offices of the Title Company on or
before ninety (90) days after the Effective Date of this Agreement, or on such
other date as may hereafter be mutually agreed upon by the parties hereto.

8.2. Seller’s Deliverables at Closing. At the Closing, Seller shall duly
execute, acknowledge and/or deliver:

(a) A Special Warranty Deed conveying to Buyer indefeasible fee simple title to
the Property free and clear of any lien, encumbrance or exception arising by,
through or under Buyer other than the Permitted Exceptions;

(b) If required by the Title Company, a Certified Copy of Resolution from
Seller, authorizing the sale of the Property to Buyer, and/or a Certificate of
Good Standing;

(c) A Non-Foreign Tax Certification (FIRPTA Affidavit);

(d) An Affidavit as to Liens and Encumbrances (Owner’s Affidavit);

(e) An executed Lease Agreement in the form attached hereto as Exhibit “C”;

 

7



--------------------------------------------------------------------------------

(f) Seller’s Settlement Statement; and

(g) Any other documents or instruments required to be executed pursuant to the
provisions of this Agreement or otherwise reasonably necessary to be executed or
delivered for consummation of the transactions contemplated hereby.

8.3. Buyer’s Deliverables at Closing. At the Closing, Buyer shall deliver or
cause to be delivered to the Title Company, for disbursement to Seller:

(a) Wire transferred or other immediately available certified funds in an amount
sufficient to pay the balance of the Purchase Price (after deduction of the
Earnest Money paid hereunder and after any applicable credits are taken into
account);

(b) If required by the Title Company, a Certified Copy of Resolution from Buyer,
authorizing the acquisition of the Property from Seller, and/or a Certificate of
Good Standing;

(c) An executed Lease Agreement in the form attached hereto as Exhibit “C”;

(d) Buyer’s Settlement Statement; and

(e) Any other documents or instruments required to be executed pursuant to the
provisions of this Agreement or otherwise reasonably necessary to be executed or
delivered for consummation of the transactions contemplated hereby.

8.4. Title Company. The Title Company shall, upon delivery of all of the
aforementioned documents and funds, and subject to such further instructions as
may be given it by either Seller or Buyer, (i) cause Seller’s Special Warranty
Deed to be recorded together with any other instruments of conveyance which have
been executed by Seller and have been requested by Buyer to be recorded;
(ii) deliver the Purchase Price to Seller; and (iii) issue its Owner’s Policy of
Title Insurance to Buyer.

ARTICLE IX.

TERMINATION AND DEFAULT

9.1. Permitted Termination.

(a) By Buyer. In addition to any other rights to terminate this Agreement as
specifically set forth in this Agreement, Buyer may terminate this Agreement:
(i) by giving Seller written notice thereof prior to the expiration of the
Review Period, if Buyer determines, in the sole and absolute judgment of Buyer
which shall not be subject to review, that the purchase of the Property is
infeasible for Buyer’s intended use; or (ii) by giving Seller written notice
thereof prior to the expiration of the Notice Period as provided in Section 3.3
above, if Buyer has properly notified Seller of Buyer’s objections to any Review
Item Issues prior to the expiration of the Review Period and Seller has failed
to cure, Seller has failed to agree to cure or Seller has elected

 

8



--------------------------------------------------------------------------------

not to cure all of such objections prior to the expiration of the Cure Period,
or (iii) in the event of an uncured Seller default, as provided in Section 9.3
below.

(b) By Seller. Seller may terminate this Agreement in the event of an uncured
Buyer default, as provided in Section 9.2 below.

(c) Disbursement of Earnest Money upon Permitted Termination. Except as
otherwise provided herein, if this Agreement is terminated by either party
pursuant to an express right to terminate given hereunder (a “Permitted
Termination”) (i) prior to the expiration of the Review Period (or prior to the
expiration of the Notice Period, if applicable), the Earnest Money deposit,
together with all accrued interest, shall immediately be returned to Buyer, and
(ii) after the expiration of the Review Period (or after the expiration of the
Notice Period, if applicable), the Earnest Money deposit, together with all
accrued interest, shall immediately be delivered to Seller. In either event this
Agreement shall be null and void and neither party shall thereafter have any
further rights or obligations hereunder.

9.2. Buyer’s Default/Seller’s Remedies. Buyer shall be in default hereunder upon
the occurrence of any one or more of the following events: (i) any of Buyer’s
warranties or representations set forth herein are untrue or inaccurate in any
material respect, or (ii) Buyer shall fail to meet, comply with or perform any
material covenant, agreement or obligation of Buyer hereunder within the time
limits and in the manner set forth herein, for any reason other than an uncured
default by Seller hereunder or a Permitted Termination by Buyer. In the event
Seller fulfills all of its material obligations hereunder and meets all
conditions precedent and concurrent to Closing for which it is responsible (or
which have not been waived or deemed to have been waived by Buyer as provided
herein) and Buyer is unable, fails or refuses to meet its obligations hereunder
and continues to fail and refuse to honor its obligations hereunder for more
than ten (10) days after receipt of a written notice from Seller of such
default, Seller may terminate this Agreement, in which event it shall receive
the Earnest Money deposit and any accrued interest thereon as liquidated damages
hereunder, it being agreed between Buyer and Seller that such sum shall be
liquidated damages for a default of Buyer hereunder because of the difficulty,
inconvenience and uncertainty of ascertaining actual damages for such default.

9.3. Seller’s Default/Buyer’s Remedies. Seller shall be in default hereunder
upon the occurrence of any one or more of the following events: (i) any of
Seller’s warranties or representations set forth herein are untrue or inaccurate
in any material respect, or (ii) Seller shall fail to meet, comply with or
perform any material covenant, agreement or obligation of Seller hereunder
within the time limits and in the manner set forth herein, for any reason other
than an uncured default by Buyer hereunder or a Permitted Termination by Seller.
In the event Buyer fulfills all of its obligations hereunder and meets all
conditions precedent and concurrent to Closing for which it is responsible and
Seller is unable, fails or refuses to meet its obligations hereunder (except as
permitted with respect to Seller’s inability or unwillingness to cure any or all
of Buyer’s objections to Review Item Issues) and continues to fail and refuse to
honor its obligations hereunder for more than ten (10) days after its receipt of
a written notice from Buyer of such default, Buyer may terminate this Agreement
and, in such event, it shall receive a full refund of the Earnest Money deposit
and any accrued interest thereon, which shall be Buyer’s sole and exclusive
remedy hereunder.

 

9



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

10.1. Interim Responsibilities of Seller. Seller agrees that, from and after the
date hereof, Seller will not sell or otherwise dispose of all or any portion of
the Property or encumber the Property in any material manner without the prior
written consent of Buyer.

10.2. Validity of Agreement. Each party hereto hereby warrants, represents and
agrees that the execution of this Agreement, and any other documents executed
and delivered pursuant to the provisions hereof, have been duly authorized by
it, that this Agreement is duly executed by it and the obligations herein set
forth are its valid and binding obligations enforceable in accordance with their
terms. This Agreement shall be construed in accordance with the laws of the
State of Oklahoma. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law;
but if any provision of this Agreement, or any document executed and delivered
pursuant hereto, shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement or any document executed and delivered pursuant hereto.

10.3. Amendments. This Agreement contains the entire agreement of the parties
hereto with respect to the subject matter hereof, and no representations,
inducements, promises or agreements, oral or otherwise, between the parties not
embodied herein shall be of any force or effect unless contained in a written
amendment. Any amendment to this Agreement shall not be binding upon either of
the parties hereto unless such amendment is in writing and executed by the
authorized representatives of the parties hereto and made a part hereof.

10.4. Brokerage Commission.

(a) Seller represents and warrants that it has not contracted, negotiated or
worked with any real estate broker or other person with respect to this
transaction and that no real estate broker or other person is entitled to any
commission or fee with respect to the sale of the Property or in the negotiation
or execution of this Agreement. Seller agrees to indemnify and hold harmless
Buyer from any and all claims for payment from any brokerage commission, fee or
other payment of money pertaining to the sale of the Property which may be
claimed against either Seller or Buyer, or both, arising out of contacts with
Seller in connection with this transaction.

(b) Buyer represents and warrants that it has not contracted, negotiated or
worked with any real estate broker or other person with respect to this
transaction and that no real estate broker or other person is entitled to any
commission or fee with respect to the sale of the Property or in the negotiation
or execution of this Agreement. Buyer agrees to indemnify and hold harmless
Seller from any and all claims for payment from any brokerage commission, fee or
other payment of money pertaining to the sale of the Property which may be
claimed against either Seller or Buyer, or both, arising out of contacts with
Buyer in connection with this transaction.

 

10



--------------------------------------------------------------------------------

10.5. Notices. Any notice, demand or other document which either party is
required or may desire to give or deliver to, or make upon, the other party
shall be in writing, and may be personally delivered, sent by an overnight
delivery service (such as Federal Express), sent by facsimile (followed by
overnight delivery) or given by registered or certified mail, return receipt
requested, postage prepaid, addressed to the parties at their respective
addresses set forth below, with copies to be sent to any additional person whose
name and address has been supplied by one party to the other. Either party
hereto may designate a different address for itself by notice similarly given.

 

If to Seller:

   Reasor’s LLC    420 South 145th East Avenue, Suite B    Tulsa, OK 74108   
Attention:   

Stephen P. Martin, CPA

Executive Vice President & CFO

If to Buyer:

   Wheeler Interests, LLC    2529 Virginia Beach Boulevard, Suite 200   
Virginia Beach, VA 23452    Attention:    Jon S. Wheeler, Manager

Notice shall be deemed served and received two (2) days from the date of mailing
(in the case of notices mailed by registered or certified mail) or upon delivery
(in the case of notices sent by hand delivery or overnight delivery), or upon
delivery with confirmation of receipt (in the case of notices sent by
facsimile). A party’s failure or refusal to accept service of a notice shall
constitute delivery of the notice.

10.6. Benefits. This Agreement shall be binding upon and inure to the benefit of
the respective parties hereto and their respective successors, transferees and
permitted assigns.

10.7. Effect of Waiver. In the event any obligation contained in this Agreement
should be breached by either party and such breach is thereafter waived by the
other party, it is specifically understood and agreed that any such waiver shall
be limited to the particular breach so waived and shall not be deemed to waive
any other breach hereunder.

10.8. Assignment. Buyer shall not assign its interest hereunder to any other
party whomsoever without the prior written consent of Seller.

10.9. No Joint Venture. Nothing herein contained shall be deemed or construed by
the parties hereto, nor by any third party, as creating the relationship of
principal and agent or of partnership or joint venture between Seller and Buyer.

10.10. Anti-Terrorism Representation and Warranty. Seller and Buyer each
represent and warranty that neither they nor the officers and directors
controlling Seller and Buyer, respectively, are acting, directly or indirectly,
for or on behalf of any person, group, entity, or nation named by the United
States Treasury Department as a Specially Designated National and Blocked
Person, or for or on behalf of any person, group, entity, or nation designated
in Presidential Executive Order 13224 as a person who commits, threatens to
commit,

 

11



--------------------------------------------------------------------------------

or supports terrorism; and that they are not engaged in this transaction
directly or indirectly on behalf of, or facilitating this transaction directly
or indirectly on behalf of, any such person, group, entity or nation. Each party
agrees to defend, indemnify, and hold harmless the other party from and against
any and all claims, damages, losses, risks, liabilities and expenses (including
reasonable attorneys’ fees and costs) arising from or related to any breach of
the foregoing representation and warranty.

10.11. Headings. Paragraph numbers and headings herein contained are inserted
for convenience only and are in no way to be construed as part of this Agreement
or as a limitation in the scope of the particular portions of this Agreement to
which they refer.

10.12. Time of the Essence. TIME IS OF THE ESSENCE OF THIS AGREEMENT.

10.13. Insurance; Risk of Loss. At all times until the Closing has been
consummated, Seller shall maintain or cause to be maintained in full force and
effect casualty and liability insurance on or with respect to the Property, it
being understood and agreed that all risk of loss with respect to the Property
shall remain with Seller through Closing. In the event that prior to the Closing
Date, the improvements on the Property are damaged, destroyed, or rendered
unusable, in whole or in part, by fire, condemnation, or other cause
(“Casualty”), then Buyer may terminate this Agreement by written notice to
Seller within ten (10) days of Buyer’s receipt of Seller’s notice of such damage
or proceeding, in which case the entire Earnest Money deposit shall be refunded
to Buyer, and thereafter neither party shall have any further obligation or
liability to the other by virtue of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereof have executed this Agreement as of the
day and year first above written.

 

SELLER:

REASOR’S LLC, an Oklahoma limited

liability company

By:   /s/ Jeff Reasor  

Jeff Reasor, Chairman and CEO

BUYER:

WHEELER INTERESTS, LLC a Virginia limited

liability company

By:   /s/ Jon S. Wheeler  

Jon S. Wheeler, Manager

 

13